For Immediate Release February 13, 2009 For More Information Michael C. Miller, 336.626.8327 FNB United Corp. Announces It Has Received $51.5 Million as an Approved Participant in the U.S. Treasury Department Capital Purchase Program Asheboro, NC – FNB United Corp. (NASDAQ:FNBN), the holding company for CommunityOne Bank, N.A., and its wholly owned subsidiary, Dover Mortgage Company, today reported that it has received $51.5 million as a participant in the U.S. Treasury Department's Capital Purchase Program (CPP).
